Citation Nr: 0718450	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1958 to 
February 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's current bilateral hearing loss disability is 
due to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1131 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.

The veteran contends that he has bilateral hearing loss due 
to in-service noise exposure to helicopters, aircraft and 
ship engines.  The veteran claims that he was an aviation 
machinist, prepared planes for take-off and did not wear 
hearing protection.  His DD 214 indicates he underwent airman 
training.  He submitted statements from fellow servicemen 
indicating that he was exposed to acoustic trauma, especially 
on the flight deck, and was not given hearing protection.  
The veteran testified at his October 2006 Board hearing that 
he had ear protection during his post-service employment with 
the police department.

While the veteran's service medical records are negative for 
hearing loss, the current medical evidence reveals he has 
bilateral hearing loss.  An October 2003 letter from a 
private audiologist indicated that the veteran's speech 
discrimination scores were 80 percent for the right ear and 
90 percent for the left ear at 80 dB bilaterally.  The 
examiner opined that it is as likely as not that the 
veteran's hearing loss is secondary to his excessive noise 
exposure during service.  The veteran's December 2003 VA 
audiological evaluation showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
80
75
LEFT
50
45
55
80
800

CNC speech recognition was 88 in the right ear and 84 in the 
left ear.  In a March 2004 addendum, the examiner opined that 
the veteran's hearing loss began after service because his 
separation examination was negative for hearing loss and post 
service he was accepted to work for the Daytona Beach, 
Florida Police Department, where he was exposed to gunfire 
but used hearing protection.  

On the other hand, the private audiologist who wrote the 
October 2003 letter referenced earlier, submitted another 
letter dated in August 2005.  She explained that the 
configuration of the veteran's hearing loss suggests that it 
is long standing.  It was noted that in service the veteran 
would work 72 hour shifts, with approximately 60 airplanes 
being launched and recovered during a 24 hour period.  She 
emphasized that the decibel level of an airplane taking off 
is about 140 dB and continued exposure to noise above 85 dBA 
over time will harm hearing.  The audiologist concluded that 
noise induced hearing is cumulative across a person's life 
span.  

The veteran's December 2004 VA audiological evaluation in 
puretone thresholds, in decibels, continued to show hearing 
loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
N/A
80
LEFT
50
55
70
85
100

At a presentation level of 85, speech discrimination in the 
right ear was 88 and in the left ear was 80.  

Hence under the circumstances of this case, the Board finds 
that service connection is warranted for bilateral hearing 
loss.  While the March 2004 VA addendum is negative regarding 
any in-service etiology pertaining to the veteran's hearing 
loss, it is outweighed by other evidence of record.  Such 
evidence was discussed earlier and includes statements from 
the veteran's fellow-servicemen regarding his acoustic trauma 
in the military and a private medical opinion dated in 
October 2003 and August 2005 linking the veteran's current 
hearing loss to service while providing a rationale as to the 
manifestation of the hearing loss many years after service.  

Thus, the more probative evidence has suggested that there is 
a causal relationship between the veteran's service and his 
current hearing loss.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that service connection 
is warranted for bilateral hearing loss.  38 U.S.C.A. § 
5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


